Citation Nr: 1602598	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-31 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical disorder to include a cervical strain with  spondylosis and disk narrowing at C5-6 and C7-T1. 
 
2. Entitlement to service connection for a cervical disorder, to include a cervical strain and cervical spondylosis.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. M. Johnson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1967 to August 1971 and from September 1990 to May 1991. 
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2010 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  
 
While the RO reopened the claim during pendency of the appeal, the legal determination whether new and material evidence has been submitted is reserved to the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
 
In October 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.
 
The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, entitlement to service connection for depression, and entitlement to service connection for upper extremity radiculopathy, to include secondary to a cervical disorder, were raised in statements made during his October 2015 hearing.  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
  

 
FINDINGS OF FACT
 
1. In the absence of a timely perfected appeal a June 1995 decision denying entitlement to service connection for a cervical strain and spondylosis with disk narrowing C5-6 and C7-T1 is final. 
 
2. Evidence submitted since the June 1995 rating decision raises a reasonable possibility of substantiating this claim.
 
3. The evidence is at least evenly balanced as to whether the Veteran's current cervical disorder is related to service.
 
 
CONCLUSIONS OF LAW
 
1. The June 1995 rating decision denying entitlement to service connection for a cervical strain and spondylosis with disk narrowing C5-6 and C7-T1 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).
 
2. New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3. Resolving reasonable doubt in the Veteran's favor, a cervical disorder, to include a cervical strain and spondylosis, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary.
 
 

New and Material Evidence 
 
In a June 1995 rating decision, VA denied entitlement to service connection for a cervical disorder.  The Veteran did not appeal; therefore, the June 1995 rating decision became final.  38 U.S.C.A. § 7105 (West 2014).
 
The June 1995 rating decision was the last final denial of the Veteran's claim.  In December 2008, the Veteran filed a claim to reopen the previously denied issue.  
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
The Board finds that a private medical opinion dated in October 2015 submitted by the Veteran is "new and material" evidence for purpose of reopening the claim.  The opinion was not previously of record and addresses the question whether there is a nexus between the Veteran's current cervical disability and his active service.  This opinion, presumed credible, raises a reasonable possibility of substantiating the claim; accordingly, the claim is reopened.  38 U.S.C.A. § 5108.
 
Entitlement to Service Connection 
 
The Veteran contends that his current cervical disorder, to include a cervical strain and cervical spondylosis, is the result of a motor vehicle accident that occurred while he was deployed to the Persian Gulf during his second period of service.  After weighing the evidence of record, the Board will grant the claim under the doctrine of reasonable doubt.  38 U.S.C.A. § 5107.
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
To that end, the Veteran has a current diagnosis of cervical degenerative disc disease with cervical spondylosis and spinal stenosis.  Competent and credible evidence has been provided establishing a nexus between this disability and service.  In October 2015, H.M, M.D., provided an opinion stating that the Veteran's current cervical disorder was the result of permanent injury suffered during the Veteran's deployment to the Persian Gulf during Operation Desert Storm.  
 
The Board finds that this opinion is at least in equipoise with the negative opinion of the October 2009 VA examiner.  The VA examiner opined that it was less than likely than not that the Veteran's current cervical disorder was related to his in-service neck injury as the initial injury was a soft tissue diagnosis and the current disability affects the bony and disc portions of the spine.  The Board notes that x-rays taken prior to separation from service were interpreted as negative and the Veteran was diagnosed with a cervical strain.  
 
The VA examiner's opinion, however, does not consider the Veteran's competent and credible reports of cervical pain that began during his second period of active service and that this pain has increased over time.  It also fails to specifically address service medical evidence, to include April 1991 x-rays showing neuroforaminal encroachment, a displaced ossicle and a slip of the C7 spinous process.  Further, it does not discuss the findings of the x-rays taken in February 1995 that indicate that the Veteran had developed arthritic changes of the cervical spine within four years of his separation from active service.   
 
The Veteran did not enter service with a cervical disorder, but there is competent evidence that his current disorder is related to service.  His statements, in conjunction, with the medical evidence of record, including the medical opinion from H.M, M.D., place the evidence in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection for a cervical disorder, to include a cervical strain and cervical spondylosis, is granted.   Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
 
ORDER
 
New and material evidence having been received; the claim of entitlement to service connection for a cervical strain and cervical spondylosis with disk narrowing C5-6 and C7-T1 is reopened.
 
Entitlement to service connection for a cervical disorder, to include a cervical strain and cervical spondylosis, is granted.
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


